COFFEE PACIFICA INC.

Suite 527, Building 5, 2920 Green Valley Parkway, Henderson, Nevada, 89014



PRIVATE & CONFIDENTIAL



July 1, 2006



Mr. Terry Klassen

3221 56th St SW

Everett Washington 98203.



Dear Mr. Terry Klassen:



RE: MANAGEMENT AGREEMENT



This letter agreement (the "Agreement") sets forth the services to be provided
by Terry Klassen ("Klassen") to Coffee Pacifica, Inc. (the "Company") and the
terms and conditions under which such services shall be performed (the
"Engagement").



1. Engagement. Subject to the terms set forth herein, the Company hereby engages
Klassen and retains Klassen to serve as the Chief Executive Officer of the
Company and Klassen hereby accepts the position of Chief Executive Officer
effective as of July 1, 2006 (the "Effective Date").



2. Duties. Klassen will perform such duties customarily performed by the Chief
Executive Officer as contained in the Appendix A to this letter and such other
duties as reasonably requested by the Chairman or the Board of Directors of the
Company (the "Board"). These duties will include, but not be limited to, signing
SEC filings and certifications required by the Sarbanes-Oxley Act. It is
understood that Klassen has other business interests and responsibilities but
that he does not anticipate any significant time conflicts. Klassen will not
accept any significant new engagements and will devote the time and attention
necessary to fulfill these duties to the Company.



3. Term. The term of Klassen's Engagement hereunder shall commence on the
Effective Date and shall continue on a year-to-year basis until terminated by
either party upon sixty days prior written notice to the other party. In the
event of termination prior to the end of a calendar month, the Company shall pay
Klassen fees for the full month for the portion of the month that the Engagement
was effective.



4. Compensation. The Company shall make monthly management fee payment of eight
thousand dollars ($8,000) to Klassen, in arrears, on the 25th day of each month.
In further consideration of others services to be rendered under this Agreement,
Klassen shall be paid through issuance of four hundred thousand (400,000)
restricted common shares and two hundred thousand (200,000) registered common
shares of the Company. The registered shares shall be registered pursuant to a
Form S-8 registration. These shares shall be issued on the Effective Date.



5. Bonus and Stock Options



(a) In further consideration of the services to be rendered under this
Agreement, Company hereby grants Klassen a Stock Option. Klassen shall have an
option to purchase up to five hundred thousand (500,000) shares of Company's
Common Stock, prior to January 1, 2010, at an exercise price per shares to be
established by the Board. The Stock Option shall be fully vested on the
Effective Date. Said Stock Option shall be formalized in a separate Option
Agreement between Company and Klassen.



(b) During the Engagement, Klassen will receive an annual bonus amount that will
be paid eighty percent (80%) in registered common shares of the Company,. and
twenty percent (20%) in cash. The registered shares shall be registered pursuant
to a Form S-8 registration. The bonus amount will be five percent (5%) of the
appreciation of the Company's Market Capitalization (as defined below) during
the term of the engagement.



(i) "Market Capitalization" at any given time shall be calculated by multiplying
the average of a 10-trading day closing price by the number of outstanding
shares of capital stock on the 10th trading day. To determine the appreciation
during the Engagement, the Market Capitalization calculated using the 10-trading
day period ending on the Effective Date will be subtracted from the Market
Capitalization calculated using the 10-trading day period ending on the date of
termination of the Engagement (the "Termination Market Capitalization").

(ii) Should an acquisition in one or a series of related transactions of 50% or
more of the voting securities of the Company, directly or indirectly, by any
person, other than the Company or any affiliate of the Company, occur within 12
months of the termination date of the Engagement, and the per share
consideration paid multiplied by the then outstanding shares of capital stock
(the "Disposition Value") is greater than the Termination Market Capitalization,
Klassen shall receive an additional bonus equal to three percent (3%) of the
difference obtained by subtracting the Termination Market Capitalization from
the Disposition Value; provided, however, that the additional bonus shall not be
paid if the Engagement is terminated by either party prior to 6 months from the
Effective Date.



6. Expense Reimbursement. Klassen will be entitled to reimbursement for
reasonable out-of-pocket expenses incurred by Company or paid by Klassen on
behalf of the Company including, but not limited to, use of office space,
reproduction, typing, computer usage, employees, legal counsel (including legal
counsel retained to negotiate and draft this Agreement) and other similar direct
expenses and any and all taxes (other than state, local and federal income
taxes) on any of the foregoing, provided, however, that such out-of-pocket
expenses shall not exceed $1,000 per month without Board approval. Expenses for
ordinary course travel on Company business will not be subject to the $1,000
monthly limitation. Klassen will be reimbursed within 30 days of submission of
reasonable documentation for such expenses. In no event, will Klassen be
reimbursed later than 30 days following the close of the calendar year in which
such expenses were incurred.



7. Severance Payment. If the Company at its sole discretion terminates the
Engagement anytime after the Effective Date, Klassen will receive a severance
payment equal to $100,000. There will be no severance payment made to Klassen
when the Company terminates Klassen with cause. If the Engagement is terminated
after the Effective Date by Klassen at any time Klassen shall not be eligible to
receive any severance payment.



8. Deferred Compensation. Any nonqualified deferred compensation (within the
meaning of Section 409A of the Internal Revenue Code) payable under this
Agreement on account of the completion or termination of the Engagement shall be
delayed to the minimum extent and in the minimum amount necessary so as to
comply with Section 409A and the regulations thereunder; provided, however, that
the bonus set forth in Section 5 shall be paid immediately if there is a change
of control within the meaning of Section 409A of the Internal Revenue Code
regardless of whether there is a termination.

9. Benefits and Taxes. Klassen shall be entitled to any benefits paid by the
Company to its employees. Klassen shall be solely responsible for any tax
consequences applicable to Klassen by reason of this Agreement and the services
performed hereunder. The Company shall not be responsible for the payment of any
federal, state or local taxes or contributions imposed under any employment
insurance, social security, income tax or other tax law or regulation with
respect to Klassen's performance of management services hereunder. Klassen
agrees to indemnify and hold the Company harmless for any taxes, interest or
penalties imposed upon the Company arising from or in connection with the
Engagement.



10. Confidential Information, Rights and Duties.



(a) Klassen specifically agrees that he shall not at any time, either during or
subsequent to the term of the Engagement, in any fashion, form or manner, either
directly or indirectly, unless expressly consented to in writing by the Company,
use, divulge, disclose or communicate to any person or entity any confidential
information of any kind, nature or description concerning any matters affecting
or relating to the business of the Company, including, but not limited to: the
Company's sales and marketing methods, programs and related data, or other
written records used in the Company's business; the Company's computer
processes, programs and codes; the names, addresses, buying habits or practices
of any of its clients or customers; compensation paid to other employees and
independent contractors and other terms of any employment or contractual
relationships; or any other confidential information of, about or concerning the
business of the Company, its manner of operations, or other data of any kind,
nature or description. The parties to this Agreement hereby stipulate that, as
between them, the above information and items are important, material and
confidential trade secrets that affect the successful conduct of the Company's
business and its good will, and that any breach of any term of this section is a
material breach of this Agreement. All equipment, notebooks, documents,
memoranda, reports, files, samples, books, correspondence, lists or other
written and graphic records, and the like, including tangible or intangible
computer programs, records and data, affecting or relating to the business of
the Company, which Klassen might prepare, use, construct, observe, posses or
control, shall be and shall remain the Company's sole property.



(b) For purposes of this Agreement, the term "confidential information" shall
not include any information that: (i) has been made public by the Company (other
than by acts of Klassen in violation of this Agreement or other obligation of
confidentiality); (ii) Klassen is legally compelled to disclose; provided that
Klassen notifies the Company of such proposed disclosure in as far in advance of
its disclosure as is practicable and uses his best efforts to obtain assurances
that confidential treatment will be accorded to such information; or (iii) is
otherwise publicly available other than through disclosure by a party in breach
of a confidentiality obligation with respect thereto.



(c) Any wrongful interference with the Company's business, property,
confidential information, trade secrets, clients, customers, employees or
independent contractors by Klassen or any of their agents after the term of the
Engagement shall be treated and acknowledged by the parties as a material breach
of this Agreement.



(d) Klassen's duties under this Section 10 shall survive termination of the
Engagement. Klassen acknowledges that a remedy at law for any breach or
threatened breach by Klassen of the provisions of this Section 10 would be
inadequate, and Klassen agrees that the Company shall be entitled to injunctive
relief in case of any such breach or threatened breach.



11. Indemnification and D&O Insurance. The Company shall indemnify, forever
defend, and hold Klassen free and harmless from any and all liabilities,
assessments, obligations, debts, damages, fees, fines, penalties, interest,
judgments, liens or other claims that may ever be claimed to exist against
Klassen as a result of Klassen's work on behalf of Company and/or as a result of
Klassen executing this Agreement, except to the extent resulting from Klassen's
gross negligence or willful misconduct.



The Company shall enter into an indemnification agreement with Klassen in the
form entered into with each of the Company's officers and directors. Such
indemnification Agreement shall be effective upon the Effective Date. The
Company will furnish Klassen with a copy of its current D&O liability policy and
will agree to consult with Klassen if the Company intends to decrease the
coverage currently provided.



12. Dispute Resolution In the instance of a dispute between the Company and
Klassen that is incapable of being resolved by them to their mutual
satisfaction, after good faith resolution negotiations, and within thirty (30)
days of the formal notification from Klassen or Company of such dispute, the
complaining Klassen shall have the right to seek such remedies as are available
at law and in equity, as shall the Company. In the event of any breach of this
Agreement, the provisions of this Agreement may be enforceable in a court of
equity by a decree of specific performance. Any equitable remedy shall not be
exclusive and shall be in addition to any other remedy available.



13. General Provisions.



(a) Notices. Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of personal delivery or duly sent by certified
mail, postage prepaid; by an overnight delivery service, charges prepaid; or by
confirmed telecopy, to the Company at its primary office location and to Klassen
at the following address: 3221 56th St SW Everett Washington, 98203.



(b) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein or therein



(c) Waiver. If either party should waive any breach of any provision of this
Agreement, he or it shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.



(d) Complete Agreement. This Agreement, the stock option agreement and the
indemnification agreement to be effective upon the Effective Date constitute the
entire agreement between Klassen and the Company and it is the complete, final,
and exclusive embodiment of their agreement and supersedes any prior agreement
written or otherwise between Klassen and the Company with regard to this subject
matter. It is entered into without reliance on any promise or representation
other than those expressly contained herein or therein, and it cannot be
modified or amended except in a writing signed by Klassen and the Chairman of
the Board. This Agreement supersedes the agreement dated July 1 2005 between
Company and Klassen. Upon execution this Agreement the July1, 2005 agreement is
terminated.



(e) Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same agreement or plan.



(f) Headings. The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof or thereof nor to
affect the meaning thereof.



(g) Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Klassen and the Company and their respective
successors, assigns, heirs, executors and administrators, except that Klassen
may not assign any of their duties hereunder and may not assign any of their
rights hereunder without the written consent of the Company.



(h) Attorney Fees. If either party hereto brings any action to enforce his or
its rights hereunder, the prevailing party in any such action shall be entitled
to recover his or its reasonable attorneys' fees and costs incurred in
connection with such action. In no event, will a party entitled to reimbursement
be reimbursed later than thirty days following the close of the calendar year in
which in such action is finally resolved.



(i) Arbitration. To provide a mechanism for rapid and economical dispute
resolution, Klassen and the Company agree that any and all disputes, claims, or
causes of action, in law or equity, arising from or relating to this Agreement
or its respective enforcement, performance, breach, or interpretation, will be
resolved, to the fullest extent permitted by law, by final, binding, and
confidential arbitration before a single arbitrator held in Las Vegas, Nevada
and conducted by Judicial Arbitration & Mediation Services/Endispute ("JAMS"),
under its then-existing Rules and Procedures. The parties shall be entitled to
conduct adequate discovery, and they may obtain all remedies available to the
parties as if the matter had been tried in court. The arbitrator shall issue a
written decision which specifies the findings of fact and conclusions of law on
which the arbitrator's decision is based. Judgment upon the award rendered by
the arbitrator may be entered by any court having jurisdiction thereof. Unless
otherwise required by law, the arbitrator will award reasonable expenses
(including reimbursement of the assigned arbitration costs) to the prevailing
party. Nothing in this Section 12(i) or in this Agreement is intended to prevent
Klassen or the Company from obtaining injunctive relief in court to prevent
irreparable harm pending the conclusion of any such arbitration.



(j) Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the Nevada as
applied to contracts made excluding the rules on conflicts of law.



(k) Currency. All dollar amounts stated in this Agreement are in United States
dollars.



If you are in agreement with the terms set forth herein, please sign and return
a copy of this Agreement to me.



 

Yours truly



 

"Shailen Singh"

_______________________________

COFFEE PACIFICA, INC.

Shailen Singh on Behalf of the Board

 

 

Agreed to and Accepted

 

 

"T. Klassen"

___________________________

Terry Klassen

 

 